—In a hybrid proceeding pursuant to CPLR article 78 in the nature of mandamus to compel the respondents to return the petitioner to a classroom teaching position within his tenure area, and an action, inter alia, to recover damages pursuant to 42 USC 1983, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), dated October 5, 1998, as granted that branch of the respondents’ motion to dismiss to the extent of dismissing the third, fourth, fifth, and sixth causes of action in their entirety, and so much of the first and second causes of action as were asserted against the respondents in their individual capacities, and denied his cross motion for leave to amend the petition/ complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, we find no basis to disturb the order under review. Ritter, J. P., Sullivan, Gold-stein and H. Miller, JJ., concur.